Cite as 2017 Ark. App. 437


                    ARKANSAS COURT OF APPEALS
                                            DIVISION I
                                           No. CV-17-224



BROOKE ANN HANEY AND WAYNE    Opinion Delivered: September 13, 2017
NORRED
                   APPELLANTS APPEAL FROM THE CALHOUN
                              COUNTY CIRCUIT COURT
V.                            [NO. 07JV-15-14]

ARKANSAS DEPARTMENT OF HUMAN
SERVICES AND MINOR CHILD        HONORABLE DAVID W. TALLEY,
                      APPELLEES JR., JUDGE
                                                    REVERSED


                           RAYMOND R. ABRAMSON, Judge

        Appellants Brooke Ann Haney and Wayne Norred appeal a Calhoun County Circuit

 Court order adjudicating their infant daughter, A.N.2, dependent-neglected. On appeal,

 appellants challenge the circuit court’s findings and argue that they are clearly erroneous.

 We agree and reverse the circuit court.

        Appellants have had an open dependency-neglect case with the Arkansas Department

 of Human Services (DHS), Division of Children and Family Services (DCFS) since October

 2, 2015. 1 DCFS initially removed siblings R.N. and B.N. from the home after another

 sibling, three-year-old A.N.1, died after drowning in a washing machine. 2 R.N. and B.N.



        1
            Prior to A.N.2’s birth.
        2
        The record reflects that Brooke lay down for a nap with the children and fell asleep;
 while Brooke was sleeping, A.N.1 woke up, entered the washing machine, and drowned.
                                Cite as 2017 Ark. App. 437

were then adjudicated dependent-neglected because of A.N.1’s death, and appellants were

required to submit to services. The adjudication of R.N. and B.N. as dependent-neglected

was not appealed.

       On July 5, 2016, the circuit court held a review hearing and issued an order in regard

to A.N.2, who was in utero. The court and the parties were aware that Brooke was going

to return to Louisiana, where her family resided, to give birth. The court verbally ordered

appellants to surrender A.N.2 to DHS upon her birth or as soon as they were discharged

from the hospital and could return to Arkansas. The court memorialized its directives in a

written order, but that written order had not been entered at the time of A.N.2’s birth on

August 25, 2016.

       When A.N.2 was born in Louisiana, Brooke informed her doctor about the open

case and circumstances surrounding the birth and also asked the hospital to call the child-

services agency for the State of Louisiana. The agency (OCS) came to the hospital on Friday,

August 26, to talk to Brooke, and Brooke gave them the number for her Arkansas

caseworker, Bettye Farmer. Brooke also tried to call Farmer on Sunday, August 28, after

being discharged. Because the Louisiana agency could not get in touch with Farmer before

Brooke and A.N.2 were discharged, the state believed it needed to take custody of A.N.2

even though Brooke was directed to return to Arkansas and surrender her.

       On August 30, 2016, Arkansas DHS filed a petition for an ex parte emergency order

for protection of A.N.2 from immediate danger, acknowledging that a report of child

maltreatment had been turned in to Livingston Parish, Louisiana, due to “concerns that the

newborn had siblings in the custody of the Arkansas DCFS.” DHS further alleged that “per


                                             2
                                  Cite as 2017 Ark. App. 437

court order on 8-2-16 Calhoun County DCFS is ordered to take custody of this infant after

she is born.” The same day, the court granted the petition and entered an ex parte

emergency order for protection of A.N.2 from immediate danger. On August 31, 2016,

Louisiana OCS turned over custody of A.N.2 to Arkansas DCFS, and on September 6,

2016, the court entered an order of emergency custody finding that custody was to remain

with DCFS.

       On September 6, 2016, the court held a probable-cause hearing and found probable

cause to remove A.N.2 because appellants “failed to notify the Department when A.N.2

was born as this Court ordered.” Appellants argued that they were not directed to inform

DHS of A.N.2’s birth, but only to surrender her upon discharge from the hospital. The

court set the case for an adjudication hearing on October 4, 2016.

       At the hearing, DHS asked the court to find A.N.2 dependent-neglected “as a matter

of law” in that her siblings had already been determined to be dependent-neglected.

Appellants responded that DHS had to demonstrate that A.N.2 was at substantial risk of

serious harm. DHS caseworker Bettye Farmer was the only witness to testify on behalf of

DHS at the hearing. Farmer testified that she believed A.N.2 was at substantial risk of serious

harm because she was in the “same circumstances” as A.N.1. She also stated that appellants

had always been cooperative with services and with DHS while the case had been open on

the two surviving siblings but that she did not believe there had been a “mindset change”

because appellants maintained that A.N.1’s death had been an “accident” rather than an

“accident that could have been prevented.” 3


       3
           The coroner had ruled the death an accident.

                                               3
                                Cite as 2017 Ark. App. 437

       As to the obligation of the appellants upon A.N.2’s birth, Farmer testified that they

were under a court order to notify DHS of her birth and to surrender her to Arkansas DCFS

as soon as Brooke was able to return to Arkansas from Louisiana. Farmer believed there was

some ill intent but never articulated exactly how or why.

       Brooke testified on her own behalf. She clarified that she knew she was under a court

order to surrender A.N.2 upon her return to Arkansas and that she had made her doctor in

Louisiana aware of the situation even before delivering A.N.2. She testified that immediately

after the birth, she had the hospital call Louisiana OCS and that she gave OCS Farmer’s

phone number so the birth could be reported. She believed she had complied with the

court’s order.

       As to her “mindset,” Brooke readily acknowledged that “mistakes were made” when

she had lain down to take a nap the day A.N.1 died. She said she felt responsible for it and

had to live with it every day. She explained that she used the term “accident” in response

to DHS “pushing it at” her like she had done something intentional. She testified that she

and Wayne had completed all of the services, including drug-and-alcohol screenings, all

visitations, parenting classes, and individual and separate counseling, and that she continued

to attend individual counseling even though the counselor was primarily for supportive

services.

       At the close of the hearing, the court made an oral finding that A.N.2 was dependent-

neglected because Brooke believed that DHS had no reason to take her surviving children

and “there’s been no change in mindset.” Appellants argue that it is unclear how Brooke’s




                                              4
                                 Cite as 2017 Ark. App. 437

unchanged feelings about her children being taken by the state demonstrate that A.N.2

would be at substantial risk of serious harm.

       On January 4, 2017, the court entered a written order setting out the basis for

adjudication. Specifically, the court found that

       A.N.2 was born while her two siblings were in foster care and had not been returned
       to the custody of Brooke Haney. The Court noted there was discussion back at the
       hearing in July about A.N.2 being removed [upon her birth] and made orders at that
       hearing. Brooke Haney failed to act in the spirit of those orders. The Court finds
       A.N.2 is at substantial risk of serious harm because the parents still have family in
       Louisiana and the Court has no confidence that Arkansas DCFS would have been
       contacted about A.N.2’s birth if not for the state of Louisiana. This Court does not
       believe there has been a change in the mindset of the parents since last October,
       when these children’s sibling died.

       In dependency-neglect cases, our standard of review on appeal is de novo, and we

defer to the circuit court’s evaluation of the credibility of the witnesses. Maynard v. Ark.

Dep’t of Human Servs., 2011 Ark. App. 82, 389 S.W.3d 627. We do not reverse the circuit

court’s findings unless they are clearly erroneous or clearly against the preponderance of the

evidence. Figueroa v. Ark. Dep’t of Human Servs., 2013 Ark. App. 83. A finding is clearly

erroneous when, although there is evidence to support it, the reviewing court on the entire

evidence is left with a definite and firm conviction that a mistake has been made. Id.

       Adjudication hearings are held to determine whether the allegations in a petition for

dependency-neglect are substantiated by the proof. Ark. Code Ann. § 9-27-327(a)(1) (Repl.

2015). Dependency-neglect must be established by a preponderance of the evidence. Ark.

Code Ann. § 9-27-325(h)(2)(B). Arkansas Code Annotated section 9-27-303(18)(A) defines

a dependent-neglected juvenile as any juvenile who is at substantial risk of serious harm as

a result of the following acts or omissions to the juvenile, a sibling, or another juvenile:


                                                5
                                  Cite as 2017 Ark. App. 437

       (i) Abandonment;
       (ii) Abuse;
       (iii) Sexual abuse;
       (iv) Sexual exploitation;
       (v) Neglect;
       (vi) Parental unfitness; or
       (vii) Being present in a dwelling or structure during the manufacturing of
       methamphetamine with the knowledge of his or her parent, guardian, or custodian.

       This court has addressed this issue in several cases and almost always affirms the circuit

court’s decision to adjudicate the minor dependent-neglected. However, our court has

always emphasized that it is the particular facts of the case that give rise to the affirmation of

the circuit court’s dependency-neglect findings, and not due solely to the status of older

siblings. Here, that is exactly what the circuit court found—that A.N.2 was dependent-

neglected because “we have two other children that were removed from Ms. Haney, which

triggered this thing [and] the discussion back in July that it would be necessary to remove

the infant because of that triggering situation.”

       The fact that the circuit court entered an order to remove A.N.2 even before she

was born demonstrates that the court had no intention of assessing the level of risk posed to

her at the time of birth, but instead concluded long before her birth that she needed to be

removed solely because her siblings were in DHS’s care. The circuit court also focused on

appellants’ “mindset.” However, “mindset” alone is not a basis for adjudication. There was

no testimony to explain how A.N.2 would be in the same situation as A.N.1.

       Appellants argue that they cannot change the circumstances that brought DHS into

their lives a year before A.N.2’s birth and acknowledge that the tragedy of the situation

cannot be minimized. However, it is significant that there was no other evidence of a lack




                                                6
                                Cite as 2017 Ark. App. 437

of vigilance by appellants toward their children either in the home or during the case, or a

denial of responsibility regarding A.N.1’s death.

       Accordingly, because there was no evidence presented to support the circuit court’s

finding that A.N.2 would be at substantial risk of serious harm in her parents’ care, the

determination was clearly erroneous. Consequently, we reverse.

       Reversed.

       GRUBER, C.J., and HARRISON, J., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellants.

       Mary Goff, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                             7